As filed with the Securities and Exchange Commission on March 18, 2011 Commission File Nos.333-70384 811-08401 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.51 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.187 [X] JNLNY SEPARATE ACCOUNT I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April15, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [X ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 51, is to designate a new effective date of the Post-Effective Amendment No. 50, which was filed on January 20, 2011 (Accession No. 0000927730-11-000012).Parts A, B and C of Post-Effective Amendment No. 50 are unchanged and hereby incorporated by reference. SEC 2125 (7-09) SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment and has caused this post-effective amendment to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 18th day of March, 2011. JNLNY Separate Account I (Registrant) Jackson National Life Insurance Company of New York By:/s/ THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director Jackson National Life Insurance Company of New York (Depositor) By: /s/ THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated *MICHAEL A. WELLS March 18, 2011 Michael A. Wells President and Chief Executive Officer *JAMES R. SOPHA March 18, 2011 James R. Sopha Chief Operating Officer *CLIFFORD J. JACK March 18, 2011 Clifford J. Jack Executive Vice President, Chief Distribution Officer and Director *P. CHAD MYERS March 18, 2011 P. Chad Myers Executive Vice President and Director (acting Chief Financial Officer) *HERBERT G. MAY III March 18, 2011 Herbert G. May III Chief Administrative Officer and Director *JOSEPH M. CLARK March 18, 2011 Joseph M. Clark Senior Vice President and Chief Information Officer *THOMAS J. MEYER March 18, 2011 Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director *LAURA L. PRIESKORN March 18, 2011 Laura L. Prieskorn Senior Vice President and Director *JOHN H. BROWN March 18, 2011 John H. Brown Vice President and Director *JULIA A. GOATLEY March 18, 2011 Julia A. Goatley Vice President, Assistant Secretary and Director *DONALD B. HENDERSON, JR. March 18, 2011 Donald B. Henderson, Jr. Director *DAVID L. PORTEOUS March 18, 2011 David L. Porteous Director *DONALD T. DECARLO March 18, 2011 Donald T. DeCarlo Director *GARY H. TORGOW March 18, 2011 Gary H. Torgow Director *JOHN C. COLPEAN March 18, 2011 John C. Colpean Director POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (the Depositor), a New York corporation, hereby appoint Michael A. Wells, Andrew B. Hopping, ThomasJ.Meyer, Patrick W. Garcy, Susan S. Rhee and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registration statements, and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits and requirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns JNLNY Separate Account I (File Nos. 333-37175, 333-48822, 333-70384, 333-81266, 333-118370, 333-119659, 333-137485 and 333-163323), JNLNY Separate Account II (File No. 333-86933), and JNLNY Separate Account IV (File Nos. 333-109762 and 333-118132), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 1st day of January, 2011. MICHAEL A. WELLS Michael A. Wells President and Chief Executive Officer JAMES R. SOPHA James R. Sopha Chief Operating Officer ANDREW B. HOPPING Andrew B. Hopping Executive Vice President, Chief Financial Officer and Director CLIFFORD J. JACK Clifford J. Jack Executive Vice President, Chief Distribution Officer and Director P. CHAD MYERS P. Chad Myers Executive Vice President HERBERT G. MAY III Herbert G. May III Chief Administrative Officer and Director JOSEPH M. CLARK Joseph M. Clark Senior Vice President and Chief Information Officer THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director LAURA L. PRIESKORN Laura L. Prieskorn Senior Vice President and Director JOHN H. BROWN John H. Brown Vice President and Director JULIA A. GOATLEY Julia A. Goatley Vice President, Assistant Secretary and Director DONALD B. HENDERSON, JR. Donald B. Henderson, Jr. Director DAVID L. PORTEOUS David L. Porteous Director DONALD T. DECARLO Donald T. DeCarlo Director GARY H. TORGOW Gary H. Torgow Director JOHN C. COLPEAN John C. Colpean Director
